--------------------------------------------------------------------------------

Exhibit 10.2
 
        EXECUTION COPY
 


CREDIT AGREEMENT SUPPLEMENT
 
THIS CREDIT AGREEMENT SUPPLEMENT (this “Supplement”), dated as of July 9, 2007,
is by and among CENVEO CORPORATION, a Delaware corporation (the
“Borrower”), CENVEO, INC., a Colorado corporation (“Holdings”), the financial
institutions listed on the signature pages of this Supplement as “Supplemental
Lenders” (the “Supplemental Lenders”), and BANK OF AMERICA, N.A., as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Borrower, Holdings, the financial institutions party thereto as of
the date hereof, as lenders (the “Existing Lenders”) and the Administrative
Agent are parties to that certain Credit Agreement dated as of June 21, 2006 (as
amended by that certain First Amendment to Credit Agreement, dated as of March
7, 2007, and as otherwise amended, modified, extended, restated, replaced or
supplemented from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrower has requested a $100,000,000 increase in the existing Term
C Facility pursuant to Section 2.14(a) of the Credit Agreement; and
 
WHEREAS, each Existing Lender that executes and delivers this Supplement (each,
a “Participating Lender”) will have agreed to make a new Term C Commitment, in
addition to its existing Commitment, in an aggregate amount as agreed to by such
Participating Lender (the “New Commitment”).
 
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.
 
ARTICLE II
INCREASE TO THE TERM C FACILITY
 
2.1           Supplement of Credit Agreement.  Subject to the satisfaction of
the conditions precedent set forth in Section 3.1 below, from and after the
Effective Date (as hereinafter defined), (i) the Credit Agreement is hereby
supplemented in accordance with Section 2.14 thereof to increase the aggregate
Term C Commitments by $100,000,000 to a total of $698,500,000, and (ii) the
amortization of the Term C Loans is amended in accordance with Section 2.14(e)
of the Credit Agreement.
 



--------------------------------------------------------------------------------


ARTICLE III
CONDITIONS TO EFFECTIVENESS
 
3.1           Closing Conditions.  This Supplement shall become effective as of
the day and year set forth above (the “Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):
 
(a)           Executed Supplement.  The Administrative Agent shall have received
a copy of this Supplement duly executed by each of the Borrower, Holdings, each
Participating Lender and the Administrative Agent.
 
(b)           Executed Guarantor Ratification.  The Administrative Agent shall
have received an acknowledgment and ratification with respect to this Supplement
executed by each Guarantor.
 
(c)           Acquisition.  Contemporaneously with the making of the additional
Term C Loans by the Participating Lenders to the Borrower, the acquisition of
Madison/Graham ColorGraphics, Inc., a California corporation (“Color Graphics”)
and its sole subsidiary Madison/Graham ColorGraphics Interstate Services, Inc.,
a California corporation (“Interstate”) (the “Acquisition”) shall be consummated
pursuant to that certain Stock Purchase Agreement, dated as of June 14, 2007,
among the Borrower, Color Graphics and certain sellers party thereto, and no
material provision thereof shall have been waived, amended, supplemented or
otherwise modified, except with the consent of the Administrative Agent.
 
(d)           Executed Joinder Agreement.  The Administrative Agent shall have
received a Joinder Agreement executed by each of Color Graphics and Interstate.
 
(e)           Notes.  The Administrative Agent shall have received a duly
executed Note, for each Participating Lender requesting a Note.
 
(f)           Authorization Documents.  The Administrative Agent shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Supplement.
 
(g)           Legal Opinions.  The Administrative Agent shall have received (i)
a favorable opinion of Timothy Davis, Esq., General Counsel of Holdings,
addressed to the Administrative Agent and each Lender, and (ii) a favorable
opinion of Hughes Hubbard & Reed LLP special New York counsel to the Borrower
and Holdings addressed to the Administrative Agent and each Lender (including,
without limitation, opinions as to the enforceability of this Supplement and the
Joinder Agreement and non-contravention of (i) the organizational documents of
the Borrower, Holdings, Color Graphics and Interstate and (ii) Material
Contracts, including the Cadmus Subordinated Notes), in each case in form and
substance satisfactory to the Administrative Agent.
 
(h)           Closing Certificate.  The Administrative Agent shall have received
a closing certificate of a Responsible Officer of the Borrower in the form of
Exhibit A hereto.
 


2

--------------------------------------------------------------------------------


(i)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Supplement shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.
 
ARTICLE IV
MISCELLANEOUS
 
4.1           Supplemented Terms.  On and after the Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as supplemented hereby.  Except as specifically
supplemented and amended hereby or otherwise agreed, the Credit Agreement is
hereby ratified and confirmed and shall remain in full force and effect
according to its terms.
 
4.2           Representations and Warranties of the Borrower and Holdings.  Each
of the Borrower and Holdings represents and warrants as follows:
 
(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Supplement.
 
(b)           This Supplement has been duly executed and delivered by such
Person and constitutes such Person’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
 
(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Supplement, except for (i) filings and recordings necessary
to perfect Liens created under the Collateral Documents and (ii) such consents,
approvals, authorizations, orders, filings, registrations and qualifications
that have been duly obtained, taken, given or made and are in full force and
effect.
 
(d)           The representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects as of the date
hereof (except for those which expressly relate to an earlier date).
 
(e)           After giving effect to this Supplement, no event has occurred and
is continuing which constitutes a Default.
 
(f)           Except as specifically provided in this Supplement, the
Obligations are not reduced or modified by this Supplement and are not subject
to any offsets, defenses or counterclaims.
 
4.3           Reaffirmation of Obligations.  Each of the Borrower and Holdings
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full

 
3

--------------------------------------------------------------------------------


performance of its respective Obligations.  Holdings hereby acknowledges and
reaffirms its obligations under Article X of the Credit Agreement.
 
4.4           Loan Document.  This Supplement shall constitute a Loan Document
under the terms of the Credit Agreement.
 
4.5           Further Assurances.  Each of the Borrower and Holdings agrees to
promptly take such action, upon the reasonable request of the Administrative
Agent, as is necessary to carry out the intent of this Supplement.
 
4.6           Fees and Expenses.  The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses of the Administrative Agent in connection with
this Supplement and the other transactions contemplated hereunder.
 
4.7           Entirety.  This Supplement and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
 
4.8           Counterparts; Telecopy.  This Supplement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Supplement by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.
 
4.9           GOVERNING LAW.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
4.10         Successors and Assigns.  This Supplement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
4.11         Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 11.14 and 11.15 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.
 
 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have caused this Supplement to be duly
executed on the date first above written.
 
BORROWER:
CENVEO CORPORATION,
 
a Delaware corporation
         
By: /s/ Sean S. Sullivan         
 
Name:  Sean S. Sullivan
 
Title:  CFO
       
HOLDINGS:
CENVEO, INC.,
 
a Colorado corporation
         
By: /s/ Sean S. Sullivan         
 
Name:  Sean S. Sullivan
 
Title:  CFO



 
 
CREDIT AGREEMENT SUPPLEMENT
Signature Page


--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
         
By: /s/ Lisa Webster         
 
Name:  Lisa Webster
 
Title:    Vice President



 
 
 
CREDIT AGREEMENT SUPPLEMENT
Signature Page



--------------------------------------------------------------------------------




PARTICIPATING LENDERS:
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Participating Lender
         
By: /s/ Rit N. Amin         
 
Name: Rit N. Amin
 
Title: Director



 